Title: To George Washington from John Pray, 16 September 1782
From: Pray, John
To: Washington, George


                  
                     Sir.
                     Nyack Septr 16th 1782
                  
                  I inclose your Excellency a York paper of the 13th Inst.  The bearer has the charge of two deserters of Them
                      the Troops which was out yesterday.
                  Sir Guy Carleton with a Number of other General Officers & the Princ were up to Phillips yesterday with the 17th Regiment of Light Dragoons Colo. Worms Coare and the American Light Dragoons Sixteen hundred men with Six field pieces.  Seven Deserters went up this Morning through Tarry town.  I have the Honor to be with Every Sentiment of Respect Your Excellencies most Obedient and Verry humble Servant
                  
                     Jno. Pray Capt.
                  
               